        Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 1 of 18



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------)(


In Re Terrorist Attacks on September 11,2001                        03 MDL 1570 (GBD)(SN)



---------------------------------------------------------------x



                     PUBLIC DECLARATION OF MICHAEL C. MCGARRITY
                           FEDERAL BUREAU OF INVESTIGATION



           I, Michael C. McGarrity, hereby state and declare as follows, pursuant to 28 U.S.C.

 § 1746:


   1.    I am the Assistant Director, Counterterrorism Division, Federal Bureau ofInvestigation

   ("FBI"), United States Department of Justice ("DOJ"). I am responsible for, among other

   things, directing the conduct of FBI counterterrorism investigations.

   2.    In my capacity as Assistant Director of the FBI's Counterterrorism Division, I have been

   delegated original classification authority by the Attorney General of the United States. See

   Executive Order ("EO") 13526, Section 1.3(c). As a result, and pursuant to all applicable

   Executive Orders, I am responsible for the protection of classified information, including the

   sources, methods, and techniques used by the FBI in the collection of such information.       Thus,

   I have been authorized, pursuant to the responsibilities and obligations as defined in Executive

   Orders and through the delegation from the Attorney General, to execute declarations and

   other affidavits in order to protect such classified information.

   3.    In my capacity as Assistant Director, I have also been delegated authority by the Director
        Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 2 of 18



    of the FBI to execute declarations and other affidavits asserting the law enforcement privilege

    where, for example, disclosure of information could cause harm to an investigation or

    investigative interest of the FBI, could impair the effectiveness of an investigative technique,

    method, or procedure of the FBI, or could tend to reveal a confidential source of information.

    As Assistant Director, I am also authorized to execute declarations and other affidavits

    asserting the attorney work product privilege and the deliberative process privilege.

                                 I. PURPOSE OF THIS DECLARATION

   4.    I submit this declaration in support of the Attorney General's assertion of the state secrets

   privilege and to support the FBI's assertion of other privilegesl in response to Plaintiffs'

   motion to compel the production of certain information contained in an October 5,2012 FBI

   report (the "2012 Report"). The 2012 Report provides an update on an FBI investigation into

   individuals who provided or may have provided substantial assistance to 9/11 hijackers Nawaf

   al-Hazmi ("Hazmi") and Khalid al-Mihdhar ("Mihdhar,,).2 The FBI has produced a redacted

   version of the 2012 Report.

   5.    As set forth further below, it is my judgment that disclosure of the information subject to

   the Attorney General's privilege assertion described herein reasonably could be expected to

   cause significant harm to national security. I will also submit a classified ex parte in camera

   declaration in support of the Attorney General's assertion of the state secrets privilege and in



1 In addition, the FBI asserts the protections of Section 102A(i)(l) of the National Security Act of 1947, as amended
by the Intelligence Reform and Terrorism Prevention Act of2004, 50 U.S.C. § 3024(i)(I), which provides that the
Director of National Intelligence (DNI) "shall protect from unauthorized disclosure intelligence sources and
methods." The FBI has been delegated authority by the DNI to assert the protections of the National Security Act.
2 The publicly released report of the 9111 Review Commission dated March 2015 (found at https:llwww.fbi.gov/file-
repository/final-9-11-review-commission-report-unclassified.pdflview)       notes at page 101 the opening of a "subfile"
within the PENTTBOM investigation, which is the primary investigation into the 9111 attacks, in order to "sharpen
the focus on the lingering allegations that the circle of 9111 conspirators may be wider." The 9111 Review
Commission report also refers at page 103 to the continuing work of "the subfile team." For purposes of the
unclassified paragraphs of this declaration, I will use the term "Subfile Investigation" when referring to the subject
matter of the 2012 Report.

                                                           2
     Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 3 of 18



support of the FBI's assertion of other privileges. In this public declaration, I describe as best

as I am able to do in unclassified terms, the information subject to Plaintiffs' motion and the

reasons why its disclosure reasonably could be expected to cause significant harm to national

security and the FBI's law enforcement mission.

6.    Through the exercise of my official duties, I have been advised of this civil action in

which Plaintiffs, who are victims and families of victims of the 9/11 terrorist attacks or

entities that sustained damage or losses, allege that Defendants provided material support to

Osama bin Laden and to the Al Qa'ida terrorist organization.     I have been advised that with

regard to Defendant the Kingdom of Saudi Arabia, Plaintiffs allege that its agents and

employees directly and knowingly assisted the hijackers and plotters who carried out the

attacks. I worked in Six World Trade Center leading up to the 9/11 terrorist attacks and fully

appreciate the gravity of the claims in this lawsuit. Since 9/11, I have also dedicated most of

my career and daily life to preventing terrorist attacks.

7.    I am further aware that the Court authorized Plaintiffs to conduct limited and targeted

jurisdictional discovery on the issue of whether and to what extent Saudi nationals Fahad al-

Thumairy ("Thumairy") and Omar al-Bayoumi ("Bayoumi") and their agents took actions in

2000, at the direction of more senior Saudi officials, to provide assistance to Hazmi, Mihdhar,

and other 9/11 hijackers, and that Plaintiffs thereafter served a Touhy request and subpoena on

the FBI seeking the 2012 Report and a wide range of other documents.       I am also aware that

the FBI provided Plaintiffs a redacted version of the 2012 Report with certain information

withheld on the basis that disclosure would harm national security and law enforcement

interests. Finally, I am aware that on May 31, 2019, Plaintiffs moved to compel the FBI to

provide them with certain information withheld in the 2012 Report.



                                                3
     Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 4 of 18



8.    As the official charged with directing and overseeing the FBI programs responsible for

conducting counterterrorism investigations, I have concluded that unauthorized disclosure of

the information subject to the Attorney General's state secrets privilege assertion described

herein would reveal, among other things, highly sensitive intelligence, sources, methods,

techniques, and procedures and reasonably could be expected to cause significant harm to the

national security of the United States.

9.    The matters stated herein are based on my personal knowledge, my background, training,

and experience related to national security matters, my review and consideration of documents

and information available to me in my official capacity, including the 2012 Report, my

judgment as Assistant Director, and information furnished to me by employees of the FBI and

DOl     I have reached my conclusions in accordance therewith.

10. Specifically, this declaration addresses the significant harm to the national security

interests and law enforcement interests that could reasonably expected to result from the

disclosure of the information redacted from the 2012 Report that is the subject of Plaintiffs'

motion to compel.

11. In particular, the Attorney General's assertion of the state secrets privilege encompasses

the following categories of information implicated by Plaintiffs' motion to compel: (A) the

identity of subjects of national security investigations; (B) reasons for the investigations and

results of the investigations; (C) sensitive sources and methods used in national security

investigations; and (D) foreign government information and information sharing and

cooperation with foreign partners. The FBI's assertion of the law enforcement privilege and

the protections of the National Security Act also encompasses these categories of




                                               4
      Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 5 of 18



                   3
    information.

                            II. THE FBI'S ROLES AND RESPONSIBILITIES

    12. The FBI's mission is to protect and defend the United States against terrorist and foreign

    intelligence threats, to uphold and enforce the criminal laws of the United States, and to

    provide leadership and criminal justice services to federal, state, municipal, and international

    agencies and partners. In order to defend the country from a range of national security and

    major crime threats, the FBI uses an intelligence-driven and threat-focused approach,

    combining its investigative and intelligence operations to be more analytical and preventative,

    more aware of emerging threats, and better able to stop them before .they tum into crimes,

    including acts of terrorism.

    13. The FBI's top priority is protecting the United States from terrorist attacks. Working

    closely with its partners, including our most trusted foreign partners who rely upon the FBI to

    protect their confidential information and maintain the confidentiality of their cooperation4,

    the FBI uses its investigativ~ and intelligence capabilities to neutralize terrorist cells and

    operatives in the United States, to help dismantle extremist networks worldwide, and to cut

    off financing and other forms of support provided by terrorist sympathizers.                   In carrying out

    the FBI's paramount mission of securing the nation from terrorism, criminal prosecution is



3 The FBI asserts the protections of the National Security Act over national security "sources and methods"
information to the extent authorized by law. I am advised that as interpreted by courts, the phrase "intelligence
sources and methods" in the National Security Act would encompass all four categories of information encompassed
by the Attorney General's assertion of the state secrets privilege. I have concluded that all four categories meet the
National Security Act's definition of "intelligence sources and methods", and the discussion herein concerning the
reasons for the Attorney General's assertion of the privilege applies equally to the FBI's assertion of the protections
of the National Security Act. Although the Attorney General's assertion of the state secrets privilege does not
encompass the name of the third main subject referenced at the top of page 4 of the 2012 Report or the name of the
individual in the last sentence of the 2012 Report, that name will be released pursuant to the FBI Protective Order.
As the release of that name is limited and non-public, the FBI asserts the protections of the National Security Act
over that name.
4 At ~~ 33-36, infra, I explain the chilling effect on the FBI's ability to obtain intelligence from its trusted foreign
partners if the FBI is unable to protect this confidential information and cooperation.

                                                           5
        Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 6 of 18



     only one of several means that the FBI uses to protect national security.

                   III. BACKGROUND            ON THE SUBFILE INVESTIGATION

     14. The FBI's initial investigation into the 9/11 attacks was named PENTTBOM, and that

     investigation remains open. The FBI later opened a subfile within PENTTBOM to sharpen

     the focus on the lingering allegations that the circle of 9/11 conspirators may be wider than

     reported in the 9/11 Commission Report. In its current form, the FBI's Subtile InvestigationS

     is focused on individuals who provided or may have provided substantial assistance to Hamzi

     and Mihdhar during their time in California prior to the attacks. That Thumairy and Bayoumi

     are among the subjects of this open investigation has been previously disclosed.6 In response

     to the motion to compel, and in light of the extraordinary nature of this litigation and the

     unique circumstances of this investigation, the FBI is exercising, in the public interest, its

     discretion under Section 3.1(d) of EO 13526 in this exceptional case to declassify and release

    . in the 2012 Report the identity of the third main subject, whose name had been properly

     classified. As a result, a revised copy ofthe 2012 Report is being produced subject to the FBI

     Protective Order in this matter.

           IV. INFORMATION           SUBJECT TO THE STATE SECRETS PRIVILEGE

             AND THE HARM TO NATIONAL SECURITY FROM DISCLOSURE

     15. The Attorney General's assertion of the state secrets privilege covers certain national

     security information within the following four general categories:

                 A. Subject Identification:       The Attorney General's privilege assertion



5 The assigned title of the investigation has not been disclosed and remains classified.
6 The FBI's interest in Thumairy and Bayoumi was publicly disclosed in the Final Report of the National
Commission on Terrorist Attacks Upon the United States ("the 9111 Commission Report") published in 2004. The
9111 Review Commission report issued in March 2015, which discussed the Subtile Investigation and referenced the
2012 Report, identified Thumairy and Bayoumi as "key individuals." Subsequently, in response to a Freedom of
Information Act request, the FBI released a redacted version of the 2012 Report which states that Thumairy and
Bayoumi are main subjects of the investigation.

                                                       6
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 7 of 18



encompasses information which would indicate that a particular individual is or was the

subject of a national security investigation, unless the identity of the subject has been made

public or has been declassified under proper authority. This category of information includes

information that could tend to confirm or deny whether a particular individual is, was, or was

not the subject of a national security investigation.

             B. Reasons for Investigation and Results: The Attorney General's privilege

assertion encompasses information which would reveal the reasons a particular individual is

or was the subject of a national security investigation and information obtained as a result of

that investigation.

             c.   Sources and Methods: The Attorney General's privilege assertion

encompasses information which would reveal sensitive sources and methods used in a

national security investigation.

             D. Foreign Government Information and Information Sharing and

Cooperation with Foreign Partners: The Attorney General's privilege assertion

encompasses information received from a foreign government with the understanding that it .

and the nature of the information sharing and cooperation between the FBI and foreign

partners in a national security investigation will remain confidential.

16. I describe the information contained in each of the categories more fully below, together

with the significant harm to national security that reasonably would be expected to occur upon

disclosure of the national security information in those categories. As will be noted, some of

the information in the 2012 Report encompassed by the Attorney General's privilege assertion

falls into two or more of these four categories.




                                                7
   Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 8 of 18



                               A. SUBJECT IDENTIFICATION

17. The fIrst category of information encompassed by the Attorney General's assertion of the

state secrets privilege is information which would indicate that a particular individual is or

was the subject of a national security investigation, unless the identity ofthe subject has been

made public or has been declassifIed under proper authority. In light of previous offIcial

releases of information by the FBI and the 9/11 Commission, the Attorney General's privilege

assertion does not encompass the identities of acknowledged subjects Bayoumi and Thumairy.

In addition, as noted above, the Attorney General's privilege assertion in this case does not

encompass the identity of the third main subject as it has been declassifIed and will be

disclosed pursuant to the Protective Order. In unclassifIed terms, this category includes

information that could tend to confIrm or deny whether a particular individual is, was, or was

not the subject of an FBI national security investigation.   This type of information may

include the name of an individual, and reporting on an individual which indicates they are or

were the subject of an investigation.   Protection of this information is critical to the FBI's

national security efforts.

18. Disclosure that particular individuals are the subjects of open national security

investigations obviously would alert the subjects to the fact of the FBI's current interest in

them. Such knowledge would cause signifIcant harm to FBI national security investigations,

as subjects could reasonably be expected to destroy evidence, attempt to influence witnesses,

or take steps to alter their conduct so as to avoid detection of their activities. In these

circumstances, disclosure of the fact that they are subjects could signifIcantly hinder the FBI

in gathering further intelligence on their activities or determining their whereabouts.       In

addition, knowledge that they are under investigation might enable subjects to anticipate the



                                                8
   Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 9 of 18



activities of the FBI. Such knowledge would also alert associates of the subjects to the fact

that the FBI may be aware of their associations with the subjects, causing them to take similar

steps to avoid scrutiny. Disclosure could also enable subjects to ascertain the identities of

confidential human sources ("CHSs") or other sources of intelligence, putting those sources at

risk.

19. Disclosure that an individual is not a subject of a national security investigation also

reasonably could be expected to cause significant harm to national security. Individuals or

terrorist groups could manipulate the system to discover whether they or their members are

subject to investigation.   Disclosure that some persons are not subject to investigation, while

the status of others is not confirmed, would inherently reveal that concerns remain as to

particular persons. Also, if individuals desire to commit terrorist acts, notification that they

are not under investigation would inform them that they can move without detection. Indeed,

confirmation that an individual is not under investigation could provide an incentive to those

so inclined to commit a terrorist act before becoming subject to investigative interest.

20. Similarly, even where an investigation has been closed, disclosing that an individual

formerly was the subject of a classified national security investigation reasonably could be

expected to cause significant harm to national security. Disclosure that an individual has

been, but is no longer, under investigation might induce that subject to evaluate previous

conduct and interactions to determine what information the Government might have obtained

about them. As noted, to the extent that the individual's terrorism-related intentions were not

previously detected and the individual later decided to undertake terrorist activity, knowing

one was no longer the subject of investigative interest .plight embolden that person to operate

confident that there is no threat of detection. In addition, the fact that investigations are



                                                9
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 10 of 18



closed typically does not indicate that subjects have been "cleared" of wrongdoing.      Closed

cases often are reopened based on new information.

21. In the classified version of my declaration I describe, in classified terms, the portions of

the 2012 Report which, if disclosed, would reveal the identity of a subject of a national

security investigation.

22. I am aware that Plaintiffs have placed great importance on disclosure of the name

redacted from the last sentence of the 2012 Report which reads in the publicly-released

version as follows: "There is evidence that [redacted] and tasked al-Thumairy and al-Bayoumi

with assisting the hijackers."   Plaintiffs have also placed great importance on the name of the

third subject identified at the top of the last page of the 2012 Report. This name will now be

released under the terms of the FBI Protective Order, so that the Court can determine its

relevance to the pending litigation. In the interest of ensuring that neither the plaintiffs nor the

public are misled by inaccurate or incomplete phrasing in what was meant to be an internal

FBI document, the FBI wishes to make clear that this declassification decision should not be

taken as an affirmation or confirmation of the statements in the 2012 Report about that

individual. In retrospect, it would have been more appropriate to phrase the last sentence in

the 2012 Report and the statements about the individual at the top ofthe last page as an

investigative theory being pursued by the FBI and not as objective statements of fact.

23. I also am advised that Plaintiffs contend that, because of the passage of time, no harm to

the national security could result from disclosure of the contents of the Subfile Investigation.

To the extent Plaintiffs are contending that the passage of time warrants disclosure of all

subjects of national security investigations identified in the 2012 Report, I would point out

that the mere passage of time does not cause the FBI to cease its efforts to bring criminals to



                                               10
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 11 of 18



justice. This is the case with respect to common criminals, but it is especially the case with

respect to terrorists and terrorist organizations.    The investigations in those cases are aimed

not only at eventual prosecution of the individuals who carried out the attacks but of those

involved in planning, coordinating, or providing material support or resources used in

preparation for or carrying out the attacks. As the 9111 attacks were the deadliest terrorist

attacks in U.S. history and required substantial planning, coordination, and support, the FBI

expects to continue the investigation over the long term with the goal of bringing criminal

charges against all individuals responsible for the attacks.

24. Thus, disclosure of the identity of these subjects of national security investigations could

reasonably be expected to cause significant damage to the national security.

                   B. REASONS FOR INVESTIGATION                  AND RESULTS

25. The second category of information encompassed by the Attorney General's assertion of

the state secrets privilege is information that could tend to reveal the predicate for an FBI

national security investigation regarding a particular person, information obtained during the

course of such an investigation, and the status and results of the investigation.    This would

include information (if any) the FBI obtained from the U.S. Intelligence Community related to

the reasons for any investigation, and information regarding subjects of investigation that

could tend to reveal the predicate for, information obtained in, or results of a national security

investigation.

26. In unclassified terms, disclosure ofthis information would reveal a range of sensitive

national security investigative information.    Obviously, disclosure of this information would

reveal what the FBI knows or does not know and what the FBI deems important to a national

security investigation.   Disclosure of such information would alert current and future subjects



                                                 11
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 12 of 18



to those activities which are likely to arouse suspicion and result in the opening of an

investigation, thus providing valuable insight to those intent on terrorism and other criminal

activity on how individuals can avoid detection. Disclosure of such information may also

alert subjects and others to the sources of that information, thus revealing sensitive sources

and methods including the existence of CHS reporting on that subject.

27. In the classified version of my declaration I describe, in classified terms, the portions of

the 2012 Report which, if disclosed, would reveal the reasons for and results of a national

security investigation.

28. Thus, disclosure of these reasons for and results of national security investigations could

reasonably be expected to cause significant damage to the national security.

                                C. SOURCES AND METHODS

29. The third category of information encompassed by the Attorney General's assertion of

state secrets privilege is information which would reveal sensitive sources and methods used

in a national security investigation.   This category includes information that could tend to

reveal particular sources and methods or techniques, and classified policies and procedures,

the FBI used in a national security investigation with respect to a specific individual. This

would include information related to court-ordered searches or surveillance, CHSs, and other

investigative or operational sources and methods the FBI may use in a national security

investigation regarding a particular person, the reasons such sources and methods were used,

the status of the use of such sources and methods, and results derived from such sources and

methods.

30. The disclosure of information in this category reasonably could be expected to cause

significant harm to national security. The disclosure of sources and methods would reveal not



                                                12
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 13 of 18



only the identities of particular subjects but the steps taken by the FBI in national security

investigations.   Protecting FBI sources and methods for investigating or countering potential

national securitr threats is of the utmost significance because the FBI's top priorities are to

protect the United States from terrorist attacks and foreign counterintelligence   operations.

The disclosure of sources and methods would assist adversaries by revealing how the FBI

goes about these vital tasks. It would also allow adversaries to exploit this information to

deploy countermeasures or escape detection, thereby interfering with the FBI's mission.

Disclosure of sensitive sources and methods would also risk compromising the use of those

sources and methods in the future, and potentially risk harm to individuals, including CHSs.

31. In the classified version of my declaration I describe, in classified terms, the portions of

the 2012 Report which, if disclosed, would reveal sensitive sources and methods used in

national security investigations.

32. In sum, disclosure of these sensitive sources and methods could reasonably be expected

to cause significant damage to the national security.

        D. FOREIGN GOVERNMENT INFORMATION AND INFORMATION

     PERTAINING TO INFORMATION SHARING AND COOPERATION WITH

                                    FOREIGN PARTNERS

33. The last category of information encompassed by the Attorney General's assertion of the

state secrets privilege is information received from a foreign government with the

understanding that it and the nature of the FBI's information sharing and cooperation with

foreign partners in a national security investigation will remain confidential.

34. In unclassified terms, disclosure of classified information reflecting assistance supplied to

the United States by foreign government counterparts in connection with national security



                                               13
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 14 of 18



investigations would cause significant harm to national security. The FBI's ability to carry

out its responsibility to conduct national security investigations and collect foreign

intelligence often depends on the cooperation of foreign government officials, foreign

intelligence services, or foreign security services. Through a series of international

agreements, Memoranda of Understanding, Mutual Legal Assistance Treaties, Letters

Rogatory, and other voluntary and compulsory agreements, as well as professional

relationships between the U.S. Government and foreign governments, the FBI receives and

retains law enforcement and intelligence information from participating countries which the

FBI uses in the course of its investigations.

35. Maintaining the confidentiality of foreign government information is critical to sustaining

ongoing, productive cooperation with friendly foreign nations in the field of counterterrorism.

The release of official Government documents that reveal the nature of the confidential

assistance provided to the FBI in connection with ~he Subfile Investigation would compromise

established confidentiality agreements, and thereby, reasonably could be expected to strain

relations between the United States and the foreign government(s).     That release also could

have a chilling effect on the free flow of vital information to U.S. intelligence and law

enforcement agencies. In addition, disclosure of a country's cooperation with the FBI could

reasonably be expected to cause significant harm to national security because it would enable

terrorists to avoid or employ countermeasures in countries that share information with the

United States.

36. In the classified version of my declaration I describe, in classified terms, the portions of

the 2012 Report which, if disclosed, would reveal sensitive foreign government information.

37. In sum, disclosure of information received confidentially from a foreign government and



                                                14
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 15 of 18



documents reflecting information sharing and cooperation with foreign partners in a national

security investigation could reasonably be expected to cause significant damage to the

national security.

    V. INFORMATION SUBJECT TO THE LAW ENFORCEMENT                             PRIVILEGE

38. The information described above which is encompassed by the Attorney General's

assertion of the state secrets privilege is, for the same reasons, encompassed by the FBI's

assertion of the law enforcement privilege. As previously explained, the counterterrorism and

other national security investigations undertaken by the FBI have a law enforcement purpose,

and disclosure of information regarding the identity of subjects of those investigations, the

reasons for and results of those investigations, the sources and methods used in those

investigations, information regarding cooperation and information sharing with foreign

partners, or information received confidentially from foreign partners, would seriously

undermine those investigations and the ability of the FBI to effectively carry out other

investigations which rely upon the confidentiality of such information, sources, and methods,

and foreign partner information sharing and cooperation.

39. In addition to the information encompassed by the Attorney General's assertion of

privilege, the 2012 Report contains unclassified information not encompassed by the Attorney

General's privilege assertion which nevertheless should be protected under the law

enforcement privilege. In unclassified and unprivileged terms, this information consists of

specific law enforcement methods and techniques used in the FBI's Subfile Investigation, the

FBI's assessment of certain evidence gathered in the investigation, and information which

would indirectly tend to reveal confidential cooperation from a foreign government.

Disclosure of this information could reasonably be expected to interfere with the Subfile



                                             15
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 16 of 18



Investigation and could reveal the foreign government's confidential cooperation, causing the

harms discussed in ~~ 33-36, supra.

40. In the classified version of my declaration I describe, in classified and privileged terms,

the unclassified information subject to the FBI's assertion of the law enforcement privilege.

     VI. INFORMATION SUBJECT TO THE DELIBERATIVE                         PROCESS AND

                     ATTORNEY WORK PRODUCT PRIVILEGES

41. I understand that the deliberative process privilege extends to deliberative documents

created prior to a final agency decision, and that this privilege exists, among other reasons, to

protect the give-and-take of the consultative process within government agencies and to

encourage full and candid discussions among agency personnel in the course of agency

decision-making.   I further understand that the attorney work product privilege extends to

documents prepared in anticipation of litigation, and includes (but is not limited to)

documents reflecting mental processes of an attorney.

42. Certain classified information in the 2012 Report that is encompassed by the Attorney

General's assertion of privilege is also protected by the deliberative process and work product

privileges. In unclassified and unprivileged terms, this information consists of a discussion of

specific contemplated investigative steps and legal strategy with regard to a particular

individual, prior to any final investigative or prosecutorial decision. This information is both

predecisional and deliberative, and prepared in anticipation of litigation. Disclosure of such

confidential deliberations could reasonably be expected to harm the quality of agency

decisionmaking regarding how best to investigate and prosecute crime.

43. In the classified version of my declaration I describe, in classified and privileged terms,

the portions of the 2012 Report subject to the FBI's assertion of the deliberative process and



                                              16
  Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 17 of 18



work product privileges.

                       VII. REDACTION OF MARGIN MARKINGS

44. Finally, in the left and right margins of the 2012 Report, the FBI redacted the

classification markings which were added to the document by the Classification Unit of the

FBI's Information Management Division during the review of the document in response to the

subpoena. Because the Classification Unit only determines the classification level of

information (either Top Secret, Secret, Confidential, or Unclassified) and adds the

corresponding markings in the margins (for example, "(S)" for Secret), its margin markings

do not meet the current Intelligence Community classification marking requirements or the

protocol for Non-Intelligence Community markings. For example, the Intelligence

Community requires that dissemination controls, such as "NF" for "NOFORN" be included

with portion markings, and that unclassified but law enforcement sensitive information be

marked as "UIILES". Thus, redaction of these newly added margin markings avoids

confusion over the nature of the redacted information.

                                     VIII. CONCLUSION

45. Accordingly, based upon my personal consideration of the matter, I have concluded that

disclosure of the national security information described herein as subject to the Attorney

General's assertion of the state secrets privilege reasonably could be expected to cause

significant harm to the national security. I have also concluded that this information is

protected from disclosure under the National Security Act and that disclosure of this

information, as well as certain unclassified information in the 2012 Report, could reasonably

be expected to cause significant harm to the FBI's ability to effectively carry out its law

enforcement mission. Finally, I have concluded that certain information in the 2012 Report is



                                              17
 Case 1:03-md-01570-GBD-SN Document 5142 Filed 09/12/19 Page 18 of 18



appropriately subject to the deliberative process privilege and the attorney work product

privilege.




     I declare under penalty of perjury that the foregoing is true and correct.




                                              18
